DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011/0250488 A1) in view of Takami et al (US 2013/0078500 A1). These references will hereinafter be referred to as Park ‘488 and Takami, respectively.
Regarding claim 1, Park ‘488 discloses a battery pack (“medium- or large- sized secondary battery” [0030]) comprising:
a plurality of battery cells (“electrode assemblies” [0030], “10” in figures);
a conductive plate (“cap plate” [0040], “31”, Fig. 4, 5A, and 6) electrically connecting the plurality of battery cells to each other (“connection of the anode tabs 11 and cathode tabs 12 to the cap plate” [0033], Fig. 5A and 6);
electrode tabs (“first and second electrode tabs” or “anode and cathode tabs” [0031]) electrically connected to the plurality of cells (“11” and “12”, respectively, Fig. 5-8); and
connection tabs (“anode leads” [0040], “33” Fig. 5A) electrically connecting the conductive plate to the electrode tabs (Fig. 5A),
wherein each of the connection tabs comprising at least one bent portion (Fig. 5A where “33” has two bent portions in order to connect electrode tab 11 to cap plate 31).
Park ‘488 does not disclose the connection tabs being configured such that, when an excessive current flows, the connection tabs melt and block the excessive current flowing between the conductive plate and the electrode tabs.
	However, Takami discloses a plurality of battery cells (Fig. 6) that have connection with electrode tabs (“negative electrode lead 14” [0082], Fig. 2), and a conductive plate (“plate lid 3” [0078], “3” Fig. 2) that is electrically connected to the electrode tabs through connection tabs (“negative electrode terminal 11” [0080], “11” Fig. 2). Takami teaches that the connection tabs may be configured to include an alloy (or “conductive” [0089]) film in advance by a plating or 
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the connection tab of Park ‘488 in view of Takami by including an alloy conductive film in its connection to the electrode tabs that melds in high temperatures coming from the electric current flowing to the connection tab in order to achieve a battery pack that is capable of cutting off excessive current flow from the electrode tab to the connection tab, which is connected to the conductive plate.
Regarding claim 2, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 1, and wherein the conductive plate comprises openings (‘488 Park “insertion hole 35” [0043], “35” Fig. 5A) through which positive electrodes or negative electrodes of the plurality of battery cells are exposed (Park ‘488 Fig. 5A where “33” is exposed, which is a constituent of the anodes or negative electrodes as “anode leads” [0040]), and
the electrode tabs and the connection tabs are arranged in the openings (Park ‘488 Fig. 5A where “33” and “11” are disposed at “35”).
Regarding claim 3, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein the conductive plate is spaced apart from the plurality of battery cells by a given distance (Park ‘488 Fig. 6 where “31” is spaced apart from “10”).
Regarding claim 4, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 1 above, and wherein each of the battery cells comprises:

an insulation housing (Park ‘488 Fig. 6, comprising of “20a” and “20b”, “first and second insulators” [0033]) coupled to the cap plates while surrounding the cap plates to seal an inside of the battery cell (Park ‘488 Fig. 6 where 20a and 20b surround the ends of “10”), the insulation housing comprising an insulating material that does not conduct electricity (materials listed in Park ‘488 [0034]).
Regarding claim 5, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 4, and wherein the conductive plate is in an imaginary plane in which the electrode tabs are positioned (Park ‘488 [0042] where “10” is “accurately connected to … the cap plate”), and the conductive plate is in contact with the insulation housing (Park ‘488 Fig. 6 where “31” is connected to “20a” of the insulation housing by way of electrode and connection tabs).
Regarding claim 6, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 4 above, and wherein the electrode tabs comprise:
positive electrode tabs (Park ‘488 [0031] “cathode tab 12”) electrically connected to the cap plates having the positive polarity (Park ‘488 [0040]); and
negative electrode tabs (Park ‘488 [0031] “anode tab 11”) electrically connected to the cap plates having the negative polarity (Park ‘488 [0040]).
Regarding claim 7, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 1, and further comprising a case (Park ‘488 “32” Fig. 6) that surrounds lateral surfaces of the plurality of battery cells and the conductive plate (Park ‘488 “32” Fig. 6 surrounds “10” and “31”) and fixes the plurality of battery cells and the conductive plate (Park ‘488 [0042] “accurately positioned … to the battery case 32”).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2011/0250488 A1) in view of Takami (US 2013/0078500 A1), or Modified Park ‘488,  as applied to claim 7 above, and further in view of Park et al (US 2010/0047676 A1), which will hereinafter be referred to as Park ‘676.
Regarding claims 8, Modified Park ‘488 discloses all of the limitations for the battery pack as set forth in claim 7 above, but does not disclose wherein the case comprises:
a first sub-case covering portions of the plurality of battery cells; and
a second sub-case covering other portions of the plurality of battery cells.
	However, Park ‘676 discloses a plurality of battery cells (“200” Fig. 1) that are provided a case (“100” Fig. 1), which surrounds the lateral surfaces of the plurality of battery cells (Fig. 1 and Fig. 3) and is comprised of a first sub-case covering portions of the plurality of battery cells and a second sub-case covering other portions of the plurality of battery cells (“101” and “102” Fig. 1, “upper case” and “lower case” respectively [0038]). Park ‘676 teaches that the case is generally designed for maintaining the arrangement structure of the battery cells and openings (“through holes 130” [0039]) via spacers in the bottom sub-case ([0039]), and the plurality of battery cells are then stably mounted in a compact structure through a simple assembly process ([0062])

Regarding claim 9, Modified Park ‘488 discloses wherein one of the first sub-case and the second sub-case comprises a connection groove extending towards the other of the first sub-case and the second sub-case (Park ‘676 [0044] “first coupling grooves 150”), and
the other of the first sub-case and the second sub-case comprises a connection projection (Park ‘676 [0044] “first hooks 140”) inserted in the connection groove for joining the first sub-case and the second sub-case to each other (Park ‘676 “insertions of the first hooks 140 into the corresponding first coupling grooves 150” [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721